IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Commonwealth of Pennsylvania              :
                                          :
               v.                         :
                                          :
Craig Campbell,                           :
                          Appellant       :         No. 1962 C.D. 2013



                                      ORDER


             NOW, August 28, 2014, having considered appellant’s “motion for

application of reconsideration order”, the application is denied.



                                              _____________________________
                                              DAN PELLEGRINI,
                                              President Judge